Title: III. To General Gage, 10 October 1774
From: Adams, John,Continental Congress
To: Gage, Thomas


      
       
        ante 10 October 1774
        
       
       Sir
      
      The Delegates from the Several Provinces in North America, now assembled in Congress, beg Leave to address your Excellency upon Subjects of very great Importance, to your own Character to your own Happiness and Peace of Mind, as well to his Majestys Service, and to the Welfare of the Province over which you preside, and of all North America, perhaps of the whole British Empire.
      Your Situation sir is very important, it is extremely critical. A Rupture between the Troops under your Command and the Inhabitants of the Province over which you preside, would produce Consequences of the most Serious Nature. A Wound which could never be healed! It would establish Animosities which no Time could eradicate.
      The Province of the Massachusetts Bay are by your own Acknowledgment, generally engaged in a Refusal to comply with the Act of Parliament for altering their Government. We can assure you sir, that this Refusal is agreable to the Sentiments of this whole Continent, and that the People ought and will be Supported in it, by the united Voice and Efforts of America.
      We therefore intreat you sir, to desist from the further Fortifications of the Town, that the Jealousies and Apprehensions of the People, may be quieted and that they may not be driven to so desperate a step as that of quitting the Town and throwing themselves on the Charity of their Friends and Neighbours.
      
       We assure you Sir that whatever may be the opinions or Advice of your present Council the opposition of the people of the Town of Boston and Province of the Massachusetts Bay is a faction of
       
      
     